Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Gorecki #38471 on 5/9/2022
The application has been amended as follows: 
Claim 1.  (Currently Amended)  A method of determining feature usage on a set of storage systems deployed across multiple customer sites, comprising:
installing an autonomous infrastructure module into a respective operating system (OS) of each storage system of the set of storage systems, each storage system having a respective global memory;
defining a metric related to a feature of interest, the metric specifying a type of operation by the OS on global memory that is to be identified and collected by each of the autonomous infrastructure modules; 
pushing the defined metric to each autonomous infrastructure module; 
monitoring, by each respective autonomous infrastructure module, respective OS operations on the respective global memory on each respective storage system; 
processing the monitored respective OS operations, by each respective autonomous infrastructure module, using the defined metric to determine feature usage information of the storage system from the monitored OS operations on the respective global memory of the respective storage system; 
aggregating, by each autonomous infrastructure module, the determined feature usage information of the respective storage system;
forwarding, by each respective autonomous infrastructure module, a respective field telemetry report with the aggregated feature usage information; and
consolidating, by an analytics engine, the field telemetry reports to create a visualization of the feature usage across the set of storage systems deployed across multiple customer sites;
wherein the step of aggregating comprises monitoring, by a set of aggregation modules of each of the autonomous infrastructure modules, aspects of telemetry data processed through the respective global memory and related to the features of interest; and
wherein the aggregation modules are machine learning models trained to look for particular patterns in the telemetry data associated with the features of interest.

Claim 2.  (Previously Presented)  The method of claim 1, wherein each autonomous infrastructure module includes a global memory interface.

Claim 3.  (Previously Presented)  The method of claim 1, wherein the autonomous infrastructure module includes an API (Application Programming Interface), and wherein the step of pushing the defined metric to each autonomous infrastructure module is implemented via the API.

Claim 4.  (Previously Presented)  The method of claim 3, wherein the metric is active data movement, and wherein the autonomous interface module includes an active data movement module. 

Claims 5-6.  (Cancelled)  

Claim 7.  (Currently Amended)  The method of claim 1 

Claim 8.  (Original)  The method of claim 7, wherein active movement of data by the storage system comprises movement of data in connection with creation of snapshot point in time copies of data  or mirroring of data between storage systems.  

Claim 9.  (Currently Amended)  The method of claim 1 

Claim 10.  (Currently Amended)  The method of claim 1 

Claim 11.  (Currently Amended)  The method of claim 1 

Claim 12.  (Currently Amended)  The method of claim 1 

Claim 13.  (Currently Amended)  The method of claim 1 

Claim 14.  (Previously Presented)  The method of claim 1, wherein each of the field telemetry reports contains a summary of telemetry data on the respective storage system related to the features of interest without requiring the actual telemetry data to be transmitted outside the storage system.  

Claim 15.  (Original)  The method of claim 1, further comprising the steps of parsing received field telemetry reports by a data injestor and loading the parsed field telemetry reports by the data injestor to a database.

Claim 16.  (Previously Presented)  The method of claim 15, wherein the step of consolidating, by an analytics engine, comprises accessing multiple parsed field telemetry reports from the database.

Claim 17.  (Original)  The method of claim 1, wherein the step of consolidating, by an analytics engine, comprises accessing parsed field telemetry reports of multiple file types.

Claim 18.  (Original)  The method of claim 17, wherein the multiple file types include CSV (Comma Separated Value) files, SQLite bin data from a SQLite database, and Postgres files from a PostgresSQL database.

Claim 19.  (Original)  The method of claim 17, wherein the step of consolidating, by an analytics engine, further comprises accessing data directly from one of the storage systems.
Please cancel claims 5 and 6.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 7-19 are allowable over the prior art of record: the closest prior art of record (Levin et al. U.S. patent application publication 20120174097) does not teach or suggest in detail "installing an autonomous infrastructure module into a respective operating system (OS) of each storage system of the set of storage systems, each storage system having a respective global memory; defining a metric related to a feature of interest, the metric specifying a type of operation by the OS on global memory that is to be identified and collected by each of the autonomous infrastructure modules; pushing the defined metric to each autonomous infrastructure module; monitoring, by each respective autonomous infrastructure module, respective OS operations on the respective global memory on each respective storage system;  processing the monitored respective OS operations, by each respective autonomous infrastructure module, using the defined metric to determine feature usage information of the storage system from the monitored OS operations on the respective global memory of the respective storage system; aggregating, by each autonomous infrastructure module, the determined feature usage information of the respective storage system; forwarding, by each respective autonomous infrastructure module, a respective field telemetry report with the aggregated feature usage information; and consolidating, by an analytics engine, the field telemetry reports to create a visualization of the feature usage across the set of storage systems deployed across multiple customer sites; wherein the step of aggregating comprises monitoring, by a set of aggregation modules of each of the autonomous infrastructure modules, aspects of telemetry data processed through the respective global memory and related to the features of interest; and wherein the aggregation modules are machine learning models trained to look for particular patterns in the telemetry data associated with the features of interest" in combination with all the elements of the independent claim as argued by the Applicant.
Levin teaches The method involves executing guest virtual machine in a host platform managing a resource. The resource is allocated to one of the guest virtual machines. The resource usage data is collected from the guest virtual machine by locally monitoring the operation of operating system, executed procedure or an executed tread in the guest virtual machine. The resource usage data is gathered from guest virtual machine. The resources are reallocated to guest virtual machines according to analysis of gathered resource usage data from guest virtual machines.. Whereas, stated above, Applicant's claimed invention states "installing an autonomous infrastructure module into a respective operating system (OS) of each storage system of the set of storage systems, each storage system having a respective global memory; defining a metric related to a feature of interest, the metric specifying a type of operation by the OS on global memory that is to be identified and collected by each of the autonomous infrastructure modules; pushing the defined metric to each autonomous infrastructure module; monitoring, by each respective autonomous infrastructure module, respective OS operations on the respective global memory on each respective storage system;  processing the monitored respective OS operations, by each respective autonomous infrastructure module, using the defined metric to determine feature usage information of the storage system from the monitored OS operations on the respective global memory of the respective storage system; aggregating, by each autonomous infrastructure module, the determined feature usage information of the respective storage system; forwarding, by each respective autonomous infrastructure module, a respective field telemetry report with the aggregated feature usage information; and consolidating, by an analytics engine, the field telemetry reports to create a visualization of the feature usage across the set of storage systems deployed across multiple customer sites; wherein the step of aggregating comprises monitoring, by a set of aggregation modules of each of the autonomous infrastructure modules, aspects of telemetry data processed through the respective global memory and related to the features of interest; and wherein the aggregation modules are machine learning models trained to look for particular patterns in the telemetry data associated with the features of interest". So as indicated in the above statements. Applicant's arguments have been considered persuasive, in light of the claims limitation as well as the enabling portions of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444